 Case 2:19-cv-09931-GW-MRW Document 69 Filed 05/03/21 Page 1 of 2 Page ID #:1386
                                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES OF AMERICA

10                                UNITED STATES DISTRICT COURT
11

12
     BRIAN WHITAKER,                                    Case No: CV 19-9931-GW-MRWx
13                                                      Before the Honorable Judge George H. Wu
                           Plaintiff,
14

15   v.                                                 JUDGMENT ON DEFENDANT JAC
                                                        EQUITY, LLC’S NOTICE OF MOTION
16                                                      AND MOTION FOR SUMMARY
                                                        JUDGMENT
17
     JAC EQUITY, LLC, a California Limited
18
     Liability Company; LBSECOND, INC., a
19   California Corporation and Does 1-10,
20
                           Defendant(s).
21
            TO ALL PARTIES AND TO THE ATTORNEYS OF RECORD:
22

23          Defendant JAC Equity, LLC (“Defendant”) filed a motion for summary judgment in this

24   action on February 26, 2021, arguing, in part, that the case is moot because the sales counter tha
25
     was located at the former O’My Sole store that is the subject of the action is now ADA-complian
26
     and because the lease for the store has now expired, such that the store is no longer in operation a
27

28   JAC EQUITY MOTION FOR SUMMARY JUDGMENT - 1
 Case 2:19-cv-09931-GW-MRW Document 69 Filed 05/03/21 Page 2 of 2 Page ID #:1387



 1   the location (and the location has not been re-let to any other tenant). See Docket No. 57. On March
 2
     8, 2021, plaintiff Brian Whitaker (“Plaintiff”) filed an express “Notice of Non-Opposition” to the
 3
     motion, stating that, “[o]n these grounds,” he “does not dispute that his claim for an injunction
 4
     under the ADA has been rendered moot.” See Docket No. 60; C.D. Cal. L.R. 7-9 (allowing an
 5

 6   “opposing party” to serve and file “a written statement that that party will not oppose the motion”

 7   as one form of “[o]pposing [p]apers”).
 8
            The Court therefore granted the motion on March 17, 2021, concluding that the request for
 9
     injunctive relief is moot. See Paracor Fin., Inc. v. Gen. Elec. Capital Corp., 96 F.3d 1151, 1167-
10
     68 & n.22 (9th Cir. 1996) (treating filing of “statement of non-opposition” to summary judgmen
11

12   motion as “consent[] to entry of summary judgment”); compare C.D. Cal. L.R. 7-12 (indicating

13   that a summary judgment “may not be granted solely based on the failure to file an opposition”)
14
     (emphasis added).
15
            Judgment is hereby entered in favor of Defendant JAC Equity and against Plaintiff
16
     Brian Whitaker.
17

18   DATED: May 3, 2021

19
                                           ___________________________________________
20
                                           HON. GEORGE H. WU,
21                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28   JAC EQUITY MOTION FOR SUMMARY JUDGMENT - 2
